DETAILED ACTION
Specification
Applicants' amendment(s), if entered, will overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Applicants' amendment(s), if entered, will overcome the rejection(s) of claim(s) 1–11 and 18–20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Response to Amendment
Applicants have proposed amending claim 18 from "wherein hydrogen is generated by a respective reaction within each of the plurality of fuel bed" to "wherein hydrogen is generated by a respective reaction within each of the plurality of fuel bed to produce generated hydrogen gas." Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Response to Arguments
Applicant's arguments filed 01 March 2021 have been fully considered but they are not persuasive.
Applicants argue it is not required to show the exact structure by an illustration that shows the multiple layers and the representation of the multi-layer by a line is sufficient (P7/¶4). CFR 1.83(a) states "[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims." Claim 7 recites "a multi-layer laminate." The drawings must show a multi-layer laminate. Any structural detail that is of sufficient importance to be described Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm'r Pat. 1911). See MPEP 608.02(d). Therefore, it is required to show the exact structure by an illustration that shows the multiple layers and the representation of the multi-layer by a line is insufficient.
Applicants argue a separate figure breaking the layers into three layers is simply not needed for adequately understanding the inventive subject matter (P7/¶5). The drawings are objected to for not showing every feature of the invention specified in the claims. CFR 1.83(a) states "[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims." Claim 7 recites "a multi-layer laminate." The drawings must show a multi-layer laminate. Any structural detail that is of sufficient importance to be described should be shown in the drawing. (Ex parte Good, 1911 C.D. 43, 164 OG 739 (Comm'r Pat. 1911). See MPEP 608.02(d). Therefore, a separate figure breaking the layers into three layers is needed because the claims specify a multi-layer laminate.
Applicants argue the Office has failed to specifically state that a multi-layer laminate is not conventional (P7/¶5). The Office is not required to specifically state that a multi-layer laminate is not conventional. The Office is addressing the sufficiency of the drawings. 37 CFR 1.83(a) states "[t]he drawing in a nonprovisional application must show every feature of the invention specified in the claims." Claim 7 recites "a multi-layer laminate." The drawings must show a multi-layer laminate. Therefore, the Office has specifically stated that a multi-layer laminate must be shown in the drawings.
Applicants reference Shan (CN 2067/99162) at pages 8–10. The reference cited by the Office is Bing (CN 206799162 U). It is unclear if applicants are referring to the reference cited 
Applicants argue Bing does not disclose "fuel beds being coupled to the inlet manifold to receive wet hydrogen via the inlet manifold to produce dry hydrogen" (P8/¶6). Shan discloses fuel beds (10) being coupled to the inlet manifold (14) to receive wet hydrogen via the inlet manifold (14) to produce dry hydrogen (Fig. 1, [0040]). Bing discloses a metal hydride is formed by reacting a hydrogen storage alloy with the input stream (Fig. 1, [0040]–[0041]). The reaction of water and/or hydrogen with a hydrogen storage alloy forms a metal hydride. As Bing is used to purify hydrogen, one skilled in the art would understand that the fuel beds would be used to react water and purify hydrogen. Therefore, Bing does disclose "fuel beds being coupled to the inlet manifold to receive wet hydrogen via the inlet manifold to produce dry hydrogen."
Applicants argue Bing does not disclose chemical hydrides because the application specifically describes chemical hydrides as opposed to metal hydrides (P8/¶1). The instant application describes chemical hydrides as magnesium hydride (MgH2), lithium hydride (LiH), aluminum hydride (AlH3), calcium hydride (CaH2), sodium aluminum hydride (NaAlH4), sodium borohydride (NaBH4), lithium aluminum hydride (LiAlH4), palladium hydride, LaNi5H6, TiFeH2 at paragraph [0087]. The materials listed in paragraph [0087] are metal hydrides. Bing discloses a metal hydride (e.g., [0040]). Therefore, Bind does disclose chemical hydrides because the application specifically describes metal hydrides are chemical hydrides.
Applicants argue Bing does not disclose receiving wet hydrogen via an inlet manifold (P9/¶2). Shan discloses fuel beds (10) being coupled to the inlet manifold (14) to receive wet hydrogen via the inlet manifold (14) to produce dry hydrogen (Fig. 1, [0040]). Bing discloses a metal hydride is formed by reacting a hydrogen storage alloy with the input stream (Fig. 1, Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 12 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). See MPEP § 2115. Claim 1 is directed to an apparatus and wet hydrogen worked upon by the fuel cartridge does not impart patentability.  Therefore, Bing does disclose "fuel beds being coupled to the inlet manifold to receive wet hydrogen via the inlet manifold to produce dry hydrogen."
Applicants argue claims 2–11 are allowable for the same reasons as claim 1 (P9/¶5–P10/¶1). Claim 1 is not allowable as detailed above.
Applicants argue claim 12 also recite that the fuel beds contain a chemical hydride and that wet hydrogen is received to produce dry hydrogen (P10/¶2). Bing discloses fuel beds containing a chemical hydride and that wet hydrogen is received to produce dry hydrogen as detailed above.
Applicants argue there is no teaching or suggestion that the hydrogen gas stream of Givens includes water vapor (P10/¶4). Givens discloses that hydrogen gas steam 58 is produced from a carbon-containing feed stack 112 and water 114 in a fuel processor 106 using steam or autothermal reforming (e.g., [0045]–[0047]). The product stream of steam and autothermal reformers include water vapor. Therefore, there is a teaching and suggestion that the hydrogen gas stream of Givens includes water vapor.

Applicants argue this pure hydrogen stream would not have water vapor and water vapor would not be provided to the fuel beds of Givens (10/¶5). Givens discloses that hydrogen gas steam 58 is produced from a carbon-containing feed stack 112 and water 114 in a fuel processor 106 using steam or autothermal reforming (e.g., [0045]–[0047]). The product stream of steam and autothermal reformers include water vapor. Givens discloses a hydrogen gas stream 58 is a mixed gas stream that contains hydrogen gas as a majority component (e.g., [0052]). Givens also discloses "substantially pure hydrogen" encompasses 90% pure (e.g., [0052]). Givens discloses hydrogen stream (58) is provided to the fuel beds (26, [0011]). Therefore, "a substantially pure hydrogen gas" would have water vapor and water vapor would be provided to the fuel beds.
Applicants argue "a heated fuel stream 44" is provided "to the hydrogen storage device for the selective desorption of hydrogen gas" (P10/¶5). Givens discloses stream 44 is a heat fluid stream that delivers heat (e.g., [0021]–[0023]). Therefore, stream 44 is not "a heated fuel stream."
Applicants argue a separate stream is provided for desorption not the hydrogen stream (P11/¶1). It is noted that the features upon which applicant relies (i.e., a hydrogen stream is provided for desorption) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Further, stream 
Applicants argue one cannot assume that water vapor is provided via 58 given that substantially pure hydrogen is provided via 58 and a separate fluid stream 44 is provided for hydrogen generation (P11/¶1). Givens discloses that hydrogen gas steam 58 is produced from a carbon-containing feed stack 112 and water 114 in a fuel processor 106 using steam or autothermal reforming (e.g., [0045]–[0047]). The product stream of steam and autothermal reformers include water vapor. Givens discloses a hydrogen gas stream 58 is a mixed gas stream that contains hydrogen gas as a majority component (e.g., [0052]). Stream 44 is a heat fluid stream that delivers heat (e.g., [0021]–[0023]). Stream 44 is not a reactant. Therefore, one can assume water vapor is provided via 58 given that hydrogen gas stream 58 is a mixed gas and a separate fluid stream 44 is provided for delivering heat.
Applicants argue claims 19 and 20 are allowable for at least the same reasons as claim 18 (P11/¶2–3). Claim 18 is not allowable as detailed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725